Citation Nr: 1411791	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea.  

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.

This matter is on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified before the undersigned hearing officer in September 2011.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence supports a finding that his sleep apnea had its onset during his period of active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea.  At his hearing before the Board in September 2011, he recalled his wife complaining of his snoring while on active duty, and he has submitted evidence indicating that he was diagnosed with sleep apnea in the time since he retired from service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for disorders considered "chronic" under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While sleep apnea is not considered to be "chronic" under 38 C.F.R. § 3.309(a), evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder.  See 38 C.F.R. § 3.303(a).  

In this case, the Board determines that service connection is warranted for this disorder.  In this regard, the July 2009 rating decision is accurate when noting that the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  The Board also specifically notes that the Veteran's periodic physical examinations, to include most recently in February 2006, fail to document any complaints of or observed symptoms related sleep apnea.  

The evidence of record indicates that the Veteran was first clinically diagnosed with sleep apnea through a private sleep study in January 2009, which is only 17 months after he left active duty.  Moreover, a private physician submitted a statement in March 2009 indicating that he had been experiencing symptoms suggestive of sleep apnea since approximately 2005.  (See March 2009 report, prepared by W. C., M. D.).

The Board recognizes that sleep apnea was not clinically diagnosed until after the Veteran left service.  However, the Veteran's statements regarding symptoms of sleep apnea symptoms during service are determined to be credible, leading to the conclusion that his sleep apnea began, at least to some extent, during active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Veteran's credible reports that he experienced sleep symptomatology during service are supported by a March 1997 medical history report regarding frequent trouble sleeping, as well as W. C. M D.'s March 2009 opinion suggesting that his sleep apnea had its onset during service in 2005.  Indeed, it appears more reasonable to conclude that sleep apnea developed during his 20 years of active duty service rather than the relatively small period of time (17 months) between his retirement and his initial diagnosis.

In light of the above discussion, the Board concludes that the preponderance of the evidence is in support of service connection for this claim.  At the very least, the evidence is in equipoise.  As such, the appeal is granted.




ORDER

Service connection for sleep apnea is granted.  


REMAND

Additional development is required before the Veteran's bilateral hearing loss claim may be adjudicated.  Specifically, this claim has been denied by the RO on the basis that sensorineural hearing loss has not been established for VA purposes.  Under 38 C.F.R. § 3.385 (2013), impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

According to his most recent VA audiological examination in April 2009, the Veteran's tonal thresholds were not in excess of 15 dB at any frequency from 500 to 4000 Hz.  However, at his hearing before the Board in September 2011, he pointed out that his most recent VA examination is now almost 5 years old, and he asserted that his hearing had worsened since that time.  While it is true that VA is not required to afford a VA examination in every case, see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Board concludes that a new VA audiological examination is warranted in order in light of the arguments the Veteran has made.  

Accordingly, the case is REMANDED for the following action:

1. If the Veteran has received any additional relevant treatment from any private facility regarding symptoms of sensorineural hearing loss, and the records of such treatment are not of record, the RO should attempt to acquire these records after obtaining the Veteran's authorization.

If the Veteran has received any treatment from any VA medical center, the RO should also acquire the records of such treatment. 

2. Schedule the Veteran for a new VA audiological examination in order to determine the nature and etiology of any indicated sensorineural hearing loss.  If sensorineural hearing loss is shown for VA purposes (i.e. any one tonal threshold of 40 decibels or greater or any three tonal thresholds of 26 decibels or greater at frequencies from 500 to 4000 Hz, or a speech recognition score, using the Maryland CNC Test, of less than 94 percent), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sensorineural hearing loss is related to active duty.  In providing any opinion, the examiner should consider the Veteran's statements regarding in-service acoustic exposure, which is conceded.  

All opinions provided should be supported by an adequate reasons and bases.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale, such as if additional testing is required or the examiner lacks the necessary experience to provide the requested opinions.

3. After completion of the foregoing, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  In doing so, the RO should undertake all additional development it deems necessary.

If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


